Citation Nr: 0205666	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-15-254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to July 
1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
RO.  

Subsequently, in March 1999, a Decision Review Officer 
assigned an increased rating of 20 percent for the service-
connected right knee disability, effective on June 13, 1990.  

This matter was remanded by the Board in September 2000 for 
additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected right knee disability is not shown 
to be productive of instability or recurrent subluxation of 
more than moderate severity.  

3.  The veteran is shown to suffer from degenerative joint 
disease and osteoarthritis of the right knee as diagnosed by 
x-ray study.  

4.  The service-connection right knee disability manifested 
by osteoarthritis is shown to result in a functional 
limitation due to pain that more nearly approximates that of 
restriction of flexion to 45 degrees during a period of a 
flare-up.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
20 percent disabling for the service-connected right knee 
disability on the basis of instability and recurrent 
subluxation are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7 including 4.71a, 
Diagnostic Code 5257 (2001).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not more, for the veteran's right knee 
disability on the basis of traumatic arthritis with 
functional limitation due to pain have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 5003, 
5010, 5260, 5261 (2001); VAOPGCREC 9-98, August 14, 1998.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The VA treatment records, dated January through August 1990, 
reveal that the veteran was treated for right knee pain.  No 
swelling, redness, or warmth was noted.  Mild degenerative 
joint disease and mild hyper trophic changes were diagnosed.  

During a June 1991 VA examination, the veteran had complaints 
of having knee pain.  The examiner noted that the right knee 
had flexion of 140 degrees and that the veteran did not 
suffer from effusion, erythema or tenderness.  The examiner 
diagnosed the veteran with degenerative joint disease by 
history.

In July 1991, the veteran underwent another VA examination.  
The examiner noted that the veteran did not walk with a limp 
or external aid.  An examination of the knee revealed no 
heat, redness, swelling or joint effusion.  The veteran 
exhibited full range of motion and no ligamentous laxity.  
The veteran's legs were equal in length with no atrophy in 
the thigh and calf muscles.  The patellar and Achilles tendon 
reflexes were active and equal and pedal pulses were normal.  

The VA examiner further referred to recent x-ray studies that 
revealed mild narrowing of the medial joint spaces and 
minimal spurring at the margin of the knee.  The veteran was 
diagnosed as having "simple wear and tear changes."  

During the May 1992 hearing at the RO, the veteran testified 
that he had experienced pain, swelling, instability and 
locking in his right knee that would cause him to fall.  The 
veteran further stated that medication made the pain 
tolerable and that he wore a knee brace.  

In June 1992, the veteran underwent a VA examination.  He had 
complaints of not being able to walk more than one block and 
overall pain in his right knee with ambulation.  The 
veteran's pain was relieved after resting.  Cold and damp 
weather also aggravated the pain.  

Upon examination, the examiner noted no effusions, erythema, 
swelling, deformity or subluxation.  At the time of the 
examination, the veteran was wearing a knee brace.  His range 
of motion was to 145 degrees.  The examiner diagnosed the 
veteran as having degenerative joint disease.  

A June 1992 VA radiology report states that the veteran had 
narrowing of the medial compartment, spurring of the patella, 
and spurring from the tibial plateaus.  No fractures were 
reported.  Degenerative arthritic changes were diagnosed.  

In September 1992, a VA treatment record shows that the 
veteran had knee pain and mild crepitus.  Degenerative joint 
disease was diagnosed.  

In September 1993, the veteran underwent another VA 
examination.  The veteran had complaints of episodic pain 
usually present after being on his feet or standing for more 
than an hour.  At the end of a workday that required him to 
stand for eight hours, the veteran experienced right knee 
soreness.  The examiner noted no effusions, erythemas, 
abnormal lateral movements, swelling, or deformity.  

The flexion of the right knee was noted to be to 140 degrees 
and extension was to zero degrees.  The examiner diagnosed 
the veteran as having pain in the right knee, etiology 
undetermined with no inflammatory process identified.  

In June 1997, the veteran underwent another VA examination.  
The veteran had complaints of having right knee pain when 
standing and walking and stated that he occasionally mis-
stepped due to weakness.  

Upon examination, the examiner reported a steady gait, no 
swelling, deformity, or redness, full range of motion, and 
crepitus.  The examiner diagnosed the veteran, among other 
things, with osteoarthritis of the right knee.  

The X-ray studies performed in December 1997 revealed minimal 
narrowing of the joint space at the medial portion of the 
right knee due to minimal degenerative changes.  There was no 
evidence of fracture, dislocation, or subluxation and small 
metallic densities were seen in the soft tissue posteriorly.  

In a December 1998 VA examination report, the veteran had 
complaints of having pain, intermittent swelling, stiffness 
and giving way of the right knee without locking.  The 
veteran denied symptoms of weakened movement, incoordination, 
and lack of endurance, but experienced fatigability.  These 
symptoms were made worse by physical activities such as 
squatting, climbing stairs, getting in and out of the car, 
and by changes in the weather.  The veteran reported no 
history of dislocation or recurrent subluxation.  

Upon examination, the examiner reported mild swelling with 
synovial hypertrophy, crepitus and medial joint line 
tenderness.  Flexion of the veteran's right knee was zero to 
110 degrees with pain produced beyond 100 degrees.  During 
flare-ups, the examiner estimated that the veteran's 
functional impairment rose by "30 to 40 percent above 
baseline."  McMurray's test was positive for degenerative 
medial meniscus tear and anterior drawer and Lachman tests 
were negative.  X-ray studies revealed significant 
osteoarthritic changes of the right knee with diminution of 
the medial joint space.  

The examiner diagnosed the veteran as having right knee 
osteoarthritis, especially of the medial compartment, with 
clinical evidence of medial meniscus tear and recommended a 
magnetic resonance imaging (MRI) investigation.  

In January 1999, an MRI was performed of the veteran's right 
knee.  The MRI report revealed that the veteran had advanced 
degenerative changes involving the right knee with marked 
narrowing of the femorotibial joint space, greater medially 
than laterally, associated with prominent spurring in the 
medial, lateral, anterior, and posterior aspects of the 
femorotibial joint.  Mild spurring of the patellofemoral 
joint and subchondral sclerosis of the medial aspect of the 
femorotibial joint were noted.  The veteran also exhibited a 
small joint effusion.  

Additionally, an abnormal signal within the anterior horn of 
the medial meniscus was noted, consistent with a meniscus 
tear.  The examiner doubted a tear in the posterior horn of 
the medial meniscus, and the lateral meniscus appeared 
intact.  Likewise, the posterior cruciate ligament was 
visualized and appeared intact.

In May 2000, the veteran underwent further VA examination.  
The veteran again had complaints of having pain, stiffness, 
clicking and occasional giving way of the right knee.  An 
examination revealed mild swelling and active flexion in the 
right knee of zero to 110 degrees.  There was medial joint 
line tenderness, and the patellar tap was negative.  The 
McMurray's test was positive, Lachman test and anterior 
drawer tests were negative, and there was no instability on 
stress testing in anteroposterior and medial lateral planes.  

The veteran also did not exhibit distal neurovascular 
problems.  The examiner diagnosed the veteran as having right 
knee medial meniscus tear, anterior horn and possibly 
posterior horn.  In conclusion, the examiner stated that 
there was no instability, and the veteran denied 
fatigability, lack of endurance, or motor incoordination.  

In April 2001, the veteran underwent another VA examination.  
The veteran had complaints of having pain, stiffness, 
clicking and giving way and that he could not walk more than 
two blocks before resting.  At the time of the examination, 
the veteran reported taking aspirin for pain and wearing a 
knee brace.  He further stated that cold and damp weather 
aggravated his pain as well as climbing stairs or walking on 
an incline.  The veteran reported no history of recurrent 
dislocations or subluxation and no history of surgical 
intervention.  

Upon examination, the veteran walked without a limp and made 
no facial expression of pain.  His right leg quadriceps 
revealed mild wasting and patellar tap was negative.  The 
veteran's knee had neural alignment and active flexion was 
zero to 110 degrees.  Deep tenderness over the medial joint 
line was noted.  The McMurray's test was positive for medial 
meniscus.  The Lachman and anterior drawer tests were 
negative.  

The veteran did not exhibit instability on stress testing the 
anteroposterior or medial lateral planes, and the Beevor 
"chip" test was negative.  The X-ray studies revealed 
osteophyte formation as well as evidence of osteoarthritis in 
the right knee.  

The examiner diagnosed the veteran as having a right knee 
medial meniscus tear, anterior horn and possibly posterior 
horn with evidence of post-traumatic osteoarthritis and right 
knee fatigability.  There was no evidence of instability, 
lack of endurance, motor incoordination, or additional loss 
of movement on repeated use.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
further developing the claim, as the requirements of the new 
law and regulations have essentially been satisfied.  

In this regard, the Board notes that by virtue of the 
February 1992 Statement of the Case and May 1999 and June 
2001 Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and has been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  

Moreover, the veteran was afforded VA examinations in 
connection with his claim in order to evaluate the severity 
of the service-connected right knee disability.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  

In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran's right knee disability is currently assigned a 
20 percent rating under Diagnostic Code 5257.  

Pursuant to Diagnostic Code 5257, a 10 percent rating 
requires slight recurrent subluxation or lateral instability, 
a 20 percent rating requires moderate recurrent subluxation 
or lateral instability, and a 30 percent rating requires 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The applicable regulations further provide that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating, and 
flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5260.  

The Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, and extension 
limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In addition, Diagnostic Code 5003, in pertinent part, 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

In an Opinion in July 1997, the General Counsel concluded 
that a claimant who had arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
and that evaluation of knee dysfunction under both these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14.  

Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  If the veteran did not at 
least meet the criteria for a zero percent rating under 
either of these codes, there was no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97, July 1, 
1997.  

In a later opinion, the General Counsel noted that, even if 
the claimant technically had full range of motion but motion 
was inhibited by pain, a compensable rating for arthritis 
under DC 5003 and section 4.59 would be available. VAOPGCPREC 
9-98, August 14, 1998.  

In regard to Diagnostic Code 5257, the Board concludes that 
the currently assigned 20 percent rating fully contemplates 
the level of his service-connected right knee disability 
based on any instability or recurrent subluxation.  The 
veteran has had complaints of his knee giving-way, 
particularly during the VA examinations; however, none of the 
examinations reported clinical findings that would serve to 
establish that he is suffering from more than moderate 
instability or recurrent subluxation due to the service-
connected right knee disability.  

Likewise, x-ray studies performed in December 1997 showed no 
evidence of dislocation or subluxation.  Therefore, the 
veteran cannot be assigned an increased rating higher than 20 
percent for the service-connected right knee disability on 
the basis of lateral instability or recurrent subluxation 
under the provisions of Diagnostic Code 5257 in this case.  

However, as to the application of Diagnostic Codes 5260 and 
5261, the Board finds that the veteran's service-connected 
right knee disability is shown to be productive of a 
separately ratable disability picture due to degenerative 
joint disease resulting in functional loss due to pain that 
more nearly approximates that of flexion limited to 45 
degrees.  Hence, a separate rating of 10 percent is for 
application in this case for the service-connected right knee 
disability on this basis.  

The veteran had 0 to 110 degrees range of motion during the 
December 1998 VA examination, with pain produced at 100 
degrees.  Moreover, during the December 1998 examination, the 
examiner stated that during a flare-up, the veteran's range 
of motion would be limited by an additional 30 to 40 percent.  

Likewise, the veteran had 0 to 110 degrees range of motion 
during the May 2000 and April 2001 VA examinations.  
Similarly, in reviewing the veteran's treatment records and 
VA examination reports, the veteran exhibited normal 
extension.  Therefore, the veteran's demonstrated functional 
loss due to pain does not warrant more than a 10 percent 
rating.  

In this regard, the veteran was diagnosed as having 
degenerative joint disease and osteoarthritis of the right 
knee on numerous occasions, to specifically include x-ray 
findings and during the June 1992, December 1998, and April 
2001 VA examinations.  

Similarly, the veteran has had complaints of pain, stiffness, 
and swelling, especially upon prolonged periods of walking 
and standing, as well as climbing stairs and squatting.  
Furthermore, during the December 1998 VA examination, the 
veteran was unable to flex his right knee beyond 100 degrees 
without pain and experienced fatigability.  Likewise, as 
stated during the June 1997 VA examination, the veteran 
experienced weakness causing him to mis-step.  

Accordingly, a separate 10 percent rating, but no more, is 
warranted for the service-connected right knee disability 
based on traumatic arthritis with related function loss due 
to pain.  



ORDER

An increased rating for the service-connected right knee 
disability, greater than 20 percent, on the basis of 
instability or recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
right knee disability on the basis of traumatic arthritis 
with functional limitation due to pain is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

